Dismiss; Opinion Filed October 26, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00805-CV

 HARDSCAPE CONCEPTS, LLC AND ROBERT S. PARKER, Appellants
                           V.
            TJS STUCCO & STONE, INC., Appellee

                On Appeal from the County Court at Law No. 1
                          Kaufman County, Texas
                     Trial Court Cause No. 102768-CC

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Schenck

      We suspended the deadlines in this appeal, which was filed September 3,

2020, to allow the parties an opportunity to settle their dispute. By motion filed

October 16, 2020, appellants inform the Court a settlement has been reached, and

they request the appeal be dismissed with prejudice. See TEX. R. APP. P. 42.1(a)(1).

We grant the motion, dismiss all other pending motions, and dismiss the appeal with

prejudice. See id.


                                          /David J. Schenck/
200805F.P05                               DAVID J. SCHENCK
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

HARDSCAPE CONCEPTS, LLC                      On Appeal from the County Court at
AND ROBERT S. PARKER,                        Law No. 1, Kaufman County, Texas
Appellants                                   Trial Court Cause No. 102768-CC.
                                             Opinion delivered by Justice
No. 05-20-00805-CV          V.               Schenck, Justices Osborne and
                                             Partida-Kipness participating.
TJS STUCCO & STONE, INC.,
Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal
with prejudice.

       As agreed among the parties, we ORDER that each party bear its own costs
of this appeal.


Judgment entered this 26th day of October, 2020.




                                       –2–